UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2010 (June 11, 2010) REGENERON PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) New York 000-19034 13-3444607 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification Number) 777 Old Saw Mill River Road, Tarrytown, New York10591-6707 (Address of principal executive offices)(Zip Code) (914) 347-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: c Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) c Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) c Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) c Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On June 11, 2010, Regeneron Pharmaceuticals, Inc. held its Annual Meeting of Shareholders in Tarrytown, New York. Shareholders voted on the matters set forth below. 1. The nominees for election as Class I Directors were elected, each for a three-year term expiring at the 2013 Annual Meeting of Shareholders. Nominee Votes For Votes Withheld Broker Non-Votes Leonard S. Schleifer 82,881,842 2,612,770 7,375,225 Eric M. Shooter 82,825,682 2,668,930 7,375,225 George D. Yancopoulos 82,879,911 2,614,701 7,375,225 2. The proposal to ratify the appointment of PricewaterhouseCoopers, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 was approved based upon the following votes. Votes For 91,869,117 Votes Against 468,375 Abstentions 532,345 Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGENERON PHARMACEUTICALS, INC. Dated: June 14, 2010 By: /s/ Stuart Kolinski Stuart Kolinski Senior Vice President and General Counsel 2
